



Exhibit 10.5






2020 RESTATED EMPLOYMENT AGREEMENT BETWEEN
ORIGIN BANCORP, INC.


AND DRAKE MILLS







--------------------------------------------------------------------------------





2020 Restated Employment Agreement
This 2020 Restated Employment Agreement (hereinafter referred to as “Agreement”)
is made and entered into effective as of the 27th day of February 2020
(“Effective Date”) by and between:
Origin Bancorp, Inc., formerly known as Community Trust Financial Corporation
and CTB Financial Corporation, a bank holding company chartered under the laws
of the State of Louisiana and domiciled in Lincoln Parish, Louisiana (“Origin
Bancorp”), and/or its Substantial Subsidiaries, jointly or individually,
appearing herein through James D’Agostino, its Director (hereinafter referred to
as “Employer”),
And
Drake Mills, an adult resident and domiciliary of Lincoln Parish, Louisiana,
whose mailing address is PO Box 2525, Ruston, LA 71273 (hereinafter referred to
as “Employee”).
1.
Definitions:

The following terms shall have the meaning set forth below for purposes of this
Agreement:
A.
Base Salary — The amount of compensation paid to, or on behalf of, Employee by
Employer exclusive of: cash or non-cash bonuses, Employer contributions to
deferred compensation arrangements, Employer contributions to employee benefit
plans, life insurance premiums, membership dues, reimbursement of travel and
business related expenses, and any other non-compensation related payments to
Employee by Employer.

B.
Cause — A finding by Employer of any of the following: (1) Employee’s misuse of
drugs (including alcohol), which materially affects his ability to perform
duties outlined herein; (2) Employee’s conviction, guilty plea or no contest
plea to any felony or any other crime involving breach of trust, dishonesty, or
moral turpitude; (3) the willful engagement by Employee in disloyal conduct
which is materially and demonstrably injurious to Employer; (4) Employee’s
engagement in gross negligence, willful misconduct or harassment (including but
not limited to sexual harassment or sexual abuse, whether or not such harassment
occurs in the course of Employee’s performance of Employee’s job duties);
(5) Employee’s violation of state or federal securities or banking laws;
(6) Employee’s refusal to cooperate with a legitimate internal, regulatory, or
law enforcement investigation; (7) Employee’s material breach of this Agreement,
or otherwise failing to perform obligations as set forth in this Agreement,
after notice and a reasonable opportunity (not to exceed 30 days) to correct
such actions; or (8) Employee has been prohibited from engaging in the business
of banking by any applicable government agency or regulatory body.

C.
Change in Control — Any of the following:

i.
An Investor and/or Investor Group beneficially owns through equity dividends,
grants, stock options, purchases, inheritances or otherwise, inclusive of
options or warrants to acquire stock in the future, fifty percent (50%) or more
of the value or voting power of Employer’s then issued and outstanding capital
stock of Employer;

ii.
A change in the effective control of Employer which occurs on the date that a
majority of members of the Board of Directors of Employer are replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors of Employer
prior to the date of the appointment or election. For purposes of this clause,
if any person is considered to be in effective control of Employer, the
acquisition of additional control of Employer by the same person will not be
considered a Change in Control;



1

--------------------------------------------------------------------------------




iii.
Employer completes a merger or consolidation with another corporation, other
than a merger or consolidation which would result in the voting securities of
Employer outstanding immediately prior thereto continuing to represent (either
by remaining securities outstanding or by being converted into voting securities
of the surviving entity) a majority of the combined voting power of the voting
securities of Employer, or such surviving entity, as applicable, outstanding
immediately after such merger; or

iv.
The consummation of the sale, transfer or other disposition of all or
substantially all of Employer’s assets (other than (x) to a corporation or other
entity of which at least a majority of its combined voting power is owned
directly or indirectly by Employer, (y) to a corporation or other entity owned
directly or indirectly by the stockholders of Employer in substantially the same
proportions as their ownership of the common stock of the consolidation or
corporate reorganization which does not result in a Change in Control as defined
herein).

D.
Change in Control Protection Period — The time period (i) commencing on the
earlier to occur of (A) execution of a definitive acquisition agreement
contemplating a Change in Control and (B) consummation of a Change in Control,
and (ii) ending (A) twenty-four (24) months following the consummation of such
Change in Control or (B) if the Change in Control is not consummated, that date
on which the definitive acquisition agreement expires or is terminated.

E.
Good Reason — Any of the following, without Employee’s consent: (a) Employee’s
responsibilities or base salary or bonus opportunity are materially diminished;
(b) a change by Employer in the location at which Employee performs Employee’s
principal duties for Employer to a new location that is more than thirty (30)
miles from the location at which Employee performed Employee’s principal duties
for Employer immediately prior to such change; or (c) a material breach by
Employer of this Agreement.

F.
Investor — An individual, partnership, corporation or other legal entity that
owns voting stock in Employer and/or any of its Substantial Subsidiaries,
exclusive of Employer, as the parent.

G.
Investor Group — A group of Investors, acting under a formal or informal
agreement or arrangement and/or under a common objective, common purpose or to
the joint mutual benefit, that is distinguishable from all Investors, as a
group, excluding Employer’s Origin Bancorp, Inc. Employee Retirement Plan.

H.
Severance Period — The twenty-four (24) months following Employee’s termination
without Cause or resignation for Good Reason.

I.
Substantial Subsidiaries — Banking or non-banking subsidiaries of Employer as of
the date of this Agreement, or any measurement or assessment date thereafter,
that comprise 25% or more of the total assets of Employer, accounted for as a
consolidated entity.

2.
Employment and Duties: Employer hereby employs Employee in the capacity as
Chairman of Employer and of Origin Bank and to perform such other duties
consistent with Employee’s executive status as President and CEO of Employer,
all as may be determined and assigned to Employee by Origin Bancorp’s Board of
Directors (the “Board of Directors”). This Agreement supersedes any and all “at
will” employment provisions of Employer with respect to Employee and any prior
employment agreements (including the Restated Employment Agreement by and
between Origin Bancorp and Employee, dated as of January 1, 2016), and shall
serve as the complete and comprehensive basis of the employment relationship
between Employer and Employee.

3.
Performance: Employee shall devote his full time (except for reasonable vacation
time and absence due to sickness or similar disability), attention and best
efforts to the duties set forth in Section 2 above and shall



2

--------------------------------------------------------------------------------




generally perform his duties with the same level of competency and commitment as
Employer has come to expect based on past performance.
4.
Term: The initial term of Employee’s employment is for the period commencing on
the Effective Date and ending on the third anniversary of the Effective Date,
unless earlier terminated as provided in this Agreement. Thereafter, this
Agreement shall automatically renew for successive three-year periods unless
either party shall notify the other, in writing, not less than one hundred
eighty (180) days prior to the end of the initial term or any renewal term of
its or his intention not to renew this Agreement. The initial term of this
Agreement plus any and all renewal terms are referred herein collectively as the
“Employment Term.”

5.
Compensation: For all services to be rendered by Employee in any capacity
hereunder Employer agrees to pay Employee a base salary (“Base Salary”) to be
established annually by the Board of Directors at a rate not less than
$835,800.00, such Base Salary to be paid to Employee in accordance with
Employer’s payroll schedule.

In addition to the Base Salary to be paid to Employee hereunder, Employer agrees
to pay Employee an annual bonus (“Bonus”) in such amount and based upon such
formulae and criteria as may be determined by the Board of Directors from time
to time. Except as otherwise explicitly set forth in Section 10, Employee must
be employed on December 31 of the applicable year to receive a Bonus for such
year, and each such Bonus shall be paid on or before March 15 of the calendar
year following the calendar year in which the Bonus is earned.
6.
Insurance: Employer shall provide Employee with medical and hospitalization
insurance, disability income insurance and group life insurance upon such terms
and conditions as may be determined by Employer from time to time and through
such programs as is provided to other employees of Employer.

Employee agrees that Employer, in its discretion, may apply for and procure in
its own name and for its own benefit, life insurance in any amount or amounts
considered advisable; and that Employee shall have no right, title or interest
therein, and further, agrees to submit to any medical or other examination and
to execute and deliver any application or other instrument in writing,
reasonably necessary to effectuate such insurance.
7.
Pension and Profit Sharing: Employer shall include Employee in all Employer
sponsored 401(k) Plans and other pension and profit-sharing plans in a
comparable manner as provided for Employer’s other executive officers. In
addition, Employer shall include Employee in a Supplemental Executive Retirement
Plan (SERP) upon terms and conditions agreed upon by the Board of Directors.

8.
Miscellaneous Benefits: Employer agrees to provide Employee with the following
additional benefits at Employer’s sole expense:

A.
Professional dues and program costs for all professional organization
memberships and continuing education programs deemed reasonably necessary by
Employee to maintain his professional standing as Chairman of Employer, subject
to Employer’s policies, as in effect from time to time;

B.
Paid Time Off benefits as are granted pursuant to Employer’s policy;

C.
All expenses, including meals, lodging, transportation and miscellaneous for
business and related travel. Employer agrees to reimburse Employee for said
travel expenses subject to Employer’s policies, as in effect from time to time,
including with respect to substantiation and receipts; provided that any taxable
reimbursement due under the terms of this Agreement shall be paid no later than
December 31 of the year after the year in which the expense is incurred and
shall comply with Treas. Reg. § 1.409A-3(i)(1)(iv);



3

--------------------------------------------------------------------------------




D.
Disability benefits, to include payment to Employee of the periodic Base Salary
installments as stated above, commencing on the date Employee is unable to
perform his duties as Chairman and continuing until disability benefits are
provided to Employee by Employer or the disability insurance provider;

E.
Monthly membership dues at Squire Creek Country Club, Choudrant, LA; and

F.
A vehicle to be agreed upon by Employer and Employee, including all routine
operating and routine maintenance expenses, subject to Employer’s policies, as
in effect from to time.

9.
Termination: Unless otherwise agreed to in writing by Employer and Employee,
Employee’s employment under this Agreement shall terminate upon the occurrence
of any of the following events:

A.
At any time by mutual agreement in writing between Employer and Employee;

B.
At any time by Employee by giving 30 days written notice addressed to Employer
and delivered to any member of the Board of Directors;

C.
Immediately upon the death of Employee;

D.
Immediately upon Employee becoming permanently and totally disabled, which shall
result in the permanent inability to satisfactorily perform Employee’s regular
duties as performed prior to such disability, which disability shall be defined
in Employer’s benefit plan and determined in good faith by the Board of
Directors;

E.
At any time by written notice by Employer, with or without Cause, provided,
however, that:

i.
Prior to a termination for Cause, Employee shall be given a written notice that
(1) indicates the specific provision on which Cause may be based, (2) sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provisions so indicated, (3)
indicates the expected termination date, and (4) explains Employee’s right to a
hearing before the Board of Directors, and

ii.
Termination for Cause shall not occur unless and until (1) the notice described
above is provided to Employee, (2) Employee is given an opportunity, together
with counsel, to be heard before the Board of Directors, and (3) there shall
have been delivered to Employee a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Board of Directors at a meeting of said Board of Directors that, in the good
faith opinion of the Board, Employee is guilty of the applicable conduct and
shall be terminated for Cause; or

F.
By Employee for Good Reason; provided, however, that (a) Employee provides
notice to Employer within 60 days after the occurrence of a purported basis for
Good Reason, (b) Employer fails to cure such basis for Good Reason within 30
days following the date of Employee’s notice, and (c) Employee resigns for Good
Reason within 30 days following the end of such cure period; provided, further,
that in no event shall Employee being placed on a paid leave for up to ninety
(90) days while Employer conducts a good faith investigation into Employee’s
alleged misconduct constitute Good Reason. For the avoidance of doubt, actions
or changes that are planned, pending or anticipated to occur upon the
consummation of a Change of Control but have not yet transpired will not be a
basis for Good Reason, and the time period in clause (a) above shall not begin
to run, until after the consummation of the Change of Control and the
effectiveness of such actions or changes.



4

--------------------------------------------------------------------------------




10.
Compensation upon Termination of Employment:

A.
In General: Upon termination of this Agreement in accordance with Section 9
above, Employee shall be entitled to receive such Base Salary and other benefits
as may be provided in this Agreement and as are accrued and unpaid as of
Employee’s last day of employment. In addition, except in the event of a
termination for Cause by Employer, Employee shall also receive a Bonus for the
year of termination based on actual performance for such year and prorated based
upon the number of days Employee was employed during such calendar year, to be
paid at the same time bonuses are paid to other executive employees.

B.
Termination without Cause or for Good Reason: If Employee is terminated without
Cause pursuant to Section 9(E) or resigns for Good Reason pursuant to Section
9(F) and the termination date is not within the Change in Control Protection
Period, Employee shall also be entitled to the following, subject to Employee’s
compliance with the release obligation in Section 10(D) below:

i.
An amount equal to (a) the sum of Employee’s then-current annual Base Salary
(but without taking into account any reduction that was the basis for Good
Reason) and Employee’s average annual Bonus paid during the three (3) calendar
years immediately preceding the date of termination, multiplied by (b) a
fraction, the numerator of which is the number of months in the Severance Period
and the denominator of which is twelve (12); such amount to be paid in
substantially equal installments, in accordance with Employer’s regular payroll
schedule, during the Severance Period; and

ii.
To receive or have paid on Employee’s behalf for the Severance Period, all
premiums for the continuation of Employer’s current medical hospitalization
insurance program, provided that (A) Employee shall timely elect continuation of
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”); and (B) Employee’s benefits under this Section 10(B)(ii)
shall terminate if and when (x) Employee secures alternative health benefits
from a new employer, of which he shall promptly notify Employer, or
(y) Employee’s COBRA coverage terminates; provided, however, that should
Employer be unable to provide for any such benefits under Employer’s health
benefit plans because it would cause the plans to provide discriminatory
benefits, Employer shall pay Employee monthly an amount in cash equal to the
premiums Employer would have paid on Employee’s behalf.

C.
Termination without Cause or for Good Reason Following a Change in Control: If
Employee is terminated without Cause or resigns for Good Reason during the
Change in Control Protection Period, Employee shall be entitled upon the
occurrence of such termination to the payment of the following additional
consideration, in addition to all other compensation accrued through the date of
such termination, subject to Employee’s compliance with the release obligation
in Section 10(D) below:

i.
To receive an amount equal to sum of three (3) times Employee’s annual Base
Salary as of the termination date (but without taking into account any reduction
that was the basis for Good Reason) plus (b) three (3) times the average of the
Bonus paid to Employee during the three (3) calendar years immediately preceding
the consummation of the Change in Control (or the three (3) calendar years
immediately preceding the termination date if the termination occurs prior to
the Change in Control), but with such sum to be diminished by the positive
amount, if any, equal to the product of multiplying the such sum by a fraction,
the numerator of which is the number of full months elapsed between the Change
in Control and termination and the denominator of which is 36. The foregoing
amount shall be paid in lump sum within sixty (60) days following the date of
termination; provided, however, that solely to the extent necessary to avoid the
imposition of taxes under Section 409A (as defined below), if Employee’s
termination



5

--------------------------------------------------------------------------------




date occurs before the consummation of the Change in Control (but within the
Change in Control Protection Period), such amount will be paid in substantially
equal installments, in accordance with Employer’s regular payroll schedule,
during the Severance Period; and
ii.
To receive or have paid on Employee’s behalf for a period of up to eighteen (18)
months following the termination date, all premiums for the continuation of
Employer’s current medical hospitalization insurance program, provided that
(A) Employee shall timely elect continuation of coverage under COBRA;
(B) Employee’s benefits under this Section 10(C)(ii) shall terminate if and when
(x) Employee secures alternative health benefits from a new employer, of which
he shall promptly notify Employer, or (y) Employee’s COBRA coverage terminates;
provided, however, that should Employer be unable to provide for any such
benefits under Employer’s health benefit plans because it would cause the plans
to provide discriminatory benefits, Employer shall pay Employee monthly an
amount in cash equal to the premiums Employer would have paid on Employee’s
behalf.

D.
Release: All payments and benefits under Section 10(B) and Section 10(C) are
conditioned upon Employee executing a valid general release agreement, in the
form attached to this Agreement, within forty-five (45) days following
Employee’s date of termination, releasing Employer and its affiliates from any
and all liability (other than amounts to be paid hereunder), and not revoking
such release within the seven (7) days following Employee’s execution of such
release. Any such amounts due for the period after termination and before the
Release becomes effective shall be paid with the first payment after the Release
becomes effective. If the period during which Employee has discretion to execute
or revoke the Release straddles two calendar years, Employer shall make payments
conditioned on the Release no earlier than January 1st of the second calendar
year, regardless of which year the Release becomes effective.

E.
Section 280G Parachute Payments:

i.
Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by Employer or its affiliates to Employee or for
Employee’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and would, but for this Section 10(E) be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then prior to making the
Covered Payments, a calculation shall be made comparing (a) the Net Benefit (as
defined below) to Employee of the Covered Payments after payment of the Excise
Tax to (b) the Net Benefit to Employee if the Covered Payments are limited to
the extent necessary to avoid being subject to the Excise Tax. Only if the
amount calculated under (a) above is less than the amount under (b) above will
the Covered Payments be reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax (that amount,
the “Reduced Amount”). “Net Benefit” shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes.

ii.
Any such reduction shall be made in accordance with Section 409A (as defined
below), and in the following order: (a) cash payments that do not constitute
nonqualified deferred compensation subject to Section 409A, (b) cash payments
that do constitute nonqualified deferred compensation subject to Section 409A,
(c) equity-based payments and acceleration of equity, and (d) other non-cash
benefits. To the extent any such payment is



6

--------------------------------------------------------------------------------




to be made over time (e.g., in installments, etc.), the payments shall be waived
in reverse chronological order.
iii.
Any determination required under this Section 10(E) shall be made in writing in
good faith by an independent accounting firm selected by Employer (the
“Accountants”). Employer and Employee shall provide the Accountants with such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 10(E). For purposes of making the
calculations and determinations required by this Section 10(E), the Accountants
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants’
determinations shall be final and binding on Employer and Employee. Employer
shall be responsible for all fees and expenses incurred by the Accountants in
connection with the calculations required by this Section 10(E).

11.
Confidentiality:

A.
Non-Disclosure Obligation: Employee acknowledges that in rendering services to
Employer, Employee has had and will have contact with and develop relationships
with the customers of Employer. In all of Employee’s activities pursuant to this
Agreement, Employee, through nature of Employee’s work, also has had and will
have access to and will acquire confidential information related to such
customers and the business operations and policies of Employer. Employee
acknowledges that all such information with respect to Employer’s customers,
business, operations and policies is the property solely of Employer (in this
Agreement referred to as “Confidential Information”) and at no time, even
following termination of this Agreement, shall Employee disclose or otherwise,
disseminate or use such Confidential Information, including the terms and
conditions of this Agreement, without having first obtained the prior written
consent of Employer.

B.
Compulsory Disclosures: Except as expressly prohibited by court order, if
Employee is requested or required by law, rule, regulation or judicial order to
disclose any Confidential Information, Employee will provide Employer with
prompt written notice of any such request or requirement so that Employer may
seek an appropriate protective order or waiver of Employee’s compliance with the
provisions of this Section 11. Employee will not oppose any reasonable action
by, and will cooperate with, Employer, at Employer’s expense, to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded to the Confidential Information. If, failing the
entry of a protective order or the receipt of a waiver hereunder, Employee is
compelled by law, rule, regulation or judicial order to disclose a portion of
the Confidential Information, Employee may disclose without liability hereunder
only that portion of the Confidential Information and only to the extent which
Employee is legally required to disclose.

C.
Protected Disclosures: Notwithstanding any provisions in this Agreement to the
contrary, nothing in this Agreement prohibits Employee from reporting possible
violations of law or to restrict or impede Employee from exercising other
protected rights to the extent that such rights cannot be waived by agreement.
Employee acknowledges that he may have immunity, pursuant to the Defend Trade
Secrets Act of 2016, 18 U.S.C. § 1833(b), for certain disclosures to his
attorney or government officials.

12.
Non-Solicitation:

A.
Non-Solicitation of Customers With Whom Employee Has Had Direct Contact:
Employee irrevocably warrants, covenants and agrees that during the
Non-Solicitation Period, Employee will not, for any reason, directly or by
assisting or encouraging others, intentionally take any action, of



7

--------------------------------------------------------------------------------




any kind, which will disturb or may or might disturb the existing business
and/or relationship of Employer with any Covered Customer with whom Employee had
direct contact during his Employment Term; for the avoidance of doubt, the
actions prohibited by this provision include (but are not limited to) the
solicitation of banking business from the Covered Customers.
B.
Non-Solicitation of Customers With Whom Employee Has Had Indirect Contact:
Employee irrevocably warrants, covenants and agrees that during the
Non-Solicitation Period, Employee will not, for any reason, directly or by
assisting or encouraging others, intentionally take any action, of any kind,
which will disturb or may or might disturb the existing business and/or
relationship of Employer with any Covered Customer with whom Employee had
indirect contact through Employee’s direct subordinates or superiors during his
Employment Term; for the avoidance of doubt, the actions prohibited by this
provision include (but are not limited to) the solicitation of banking business
from the Covered Customers.

C.
Non-Solicitation of Customers For Competitive Purposes: Employee irrevocably
warrants, covenants and agrees that during the Non-Solicitation Period, Employee
will not, for any reason, directly or by assisting or encouraging others,
intentionally solicit the business of any Covered Customers for the purpose of
competing with Employer.

D.
Non-Solicitation of Employees: Employee irrevocably warrants, covenants and
agrees that during the Non-Solicitation Period, Employee will not, for any
reason, directly or by assisting or encouraging others, intentionally solicit,
recruit, or induce any employee of Employer to terminate his or her employment
with Employer. For purposes of the preceding sentence, “employee” includes any
current employee of Employer and any employee who terminated employment with
Employer for any reason within the six (6) months preceding any action or
communication prohibited by this provision.

E.
No Hiring of Employees: Employee irrevocably warrants, covenants and agrees that
during the Non-Solicitation Period, Employee will not, for any reason, directly
or by assisting or encouraging others, intentionally hire any employee of
Employer. For purposes of the preceding sentence, “employee” includes any
current employee of Employer and any employee who terminated employment with
Employer for any reason within the six (6) months preceding any action or
communication prohibited by this provision.

F.
Attempted Solicitation: Employee irrevocably warrants, covenants and agrees that
during the Non-Solicitation Period, Employee will not, for any reason, directly
or by assisting or encouraging others, offer, attempt, or prepare to take any of
the actions restricted by Sections 12(A)–(E).

G.
Definitions and Acknowledgments:

i.
“Non-Solicitation Period” means the time period that includes the term of this
Agreement and the period of two (2) years following the termination or
expiration thereof.

ii.
“Covered Customer” means any individual or entity who is, or was, at any time
during the Employment Term, a customer of Employer within the parishes,
counties, and municipalities listed in Exhibit A. Employee acknowledges and
agrees that Exhibit A may be amended from time to time by Employer to include
any additional parishes and counties in which Employer has a branch banking
facility, which amendment(s) will be presented to Employee in writing and will
be become effective and binding on Employee unless Employee provides a notice of
termination by the fifth business day following the date on which notice of the
amendment is duly given under this Agreement. For purposes of this Section 12,
“customer” includes, but is not limited to, any business, person or entity for
whom Employer has extended credit, accepted deposits or provided other financial
services, including mortgage banking or brokerage services, or with whom



8

--------------------------------------------------------------------------------




Employer has had contracts, agreements, arrangements or any type of business, or
working relationship. Employee acknowledges and represents that he understands
the nature of the customer relationships of Employer and who and what comprises
its customers.
iii.
Employee acknowledges and agrees that the “business” of Employer involves and
relates to extending credit, accepting deposits, and engaging in those other
activities permissible for financial holding companies and FDIC-insured
financial institutions, including mortgage banking or brokerage services, either
directly or indirectly, through financial or operating subsidiaries and
affiliates. Employee is familiar with and fully understands the business in
which Employer is engaged and the scope, activities and business pursuits
involved in the business of Employer. Employee understands and acknowledges that
the non-solicitation covenants contained in this Agreement prohibit Employee
from engaging in or conducting, in any capacity or in any position, any business
activities similar to that of Employer.

iv.
As used in this Agreement, the term “solicit” includes, but is in no way limited
to, (A) any and all direct and indirect solicitation of business (whether
directly by Employee or through others) and (B) engagement in communications
(through any format or medium) for the purpose of generating or attempting to
generate business, services, work or other business activities with the
customer. Employee may not avoid the purpose and intent of this Section 12 by
communicating with individuals or entities within the geographically-limited
area (or engaging in conduct involving activities in the geographically-limited
area) from a remote location through means such as telecommunications, written
correspondence, computer generated or assisted communications, or other similar
methods.

v.
Employee acknowledges and agrees (i) that one of the principal causes and
considerations of Employer employing Employee in an executive position is the
restrictive covenants to which Employee is obligated under this Agreement; (ii)
that Employee will be granted access to and will be provided Confidential
Information to which only certain senior executives of Employer have access that
will enable Employee the opportunity to reap material pecuniary rewards over the
term of this Agreement; (iii) that Employee will be obtaining unique knowledge,
experience and skills through employment with Employer; (iv) that Employer is
expending substantial resources to provide Employee with a guaranteed term of
employment and to make Employee an integral part of its current and future
business plans; (v) that Employee will become familiar with the salary, pay
scale, capabilities, experiences, skill and desires of Employer’s employees;
(vi) that Employee would not have obtained such experience and opportunities
from other sources without the employment relationship with Employer; and (vii)
that Employer’s willingness to provide the foregoing is based upon its reliance
on these restrictive covenants and Employee’s other obligations contained in
this Agreement.

vi.
Employee acknowledges and agrees that the length and scope of the restrictions
contained in this Section 12 are reasonable and necessary to protect the
legitimate business interests, including goodwill, of Employer and that Employee
received valuable and adequate consideration for agreeing to be bound by such
restrictions. Employee agrees that in the event of the breach of any of the
terms and provisions of this Section 12, Employer shall be entitled to secure an
order in any suit brought for that purpose to enjoin Employee from violating any
of the provisions of this Agreement and that pending the hearing and decision on
the application for such order, Employer shall be entitled to a temporary
restraining order or other equitable relief, without prejudice to any other
remedy available at Employer, all at the expense of Employee, including
reasonable



9

--------------------------------------------------------------------------------




attorney’s fees incurred by Employer. Employee understands that the covenants of
this Section 12 are of fundamental importance to this Agreement, without which
no agreement would be entered into by Employer. The provisions of this Section
12 shall in no event be construed to be an exclusive remedy and such remedy
shall be held and construed to be cumulative and not exclusive of any rights of
remedies, whether in law or equity, otherwise available under the terms of this
Agreement or under the laws of the United States of America or the State of
Louisiana.
vii.
The covenants and agreements made by Employee in this Section 12 shall be
construed as an agreement independent of any other provision in this Agreement
and the existence of any claim or cause of action by Employee against Employer
whether predicted on this Agreement or otherwise shall not constitute a defense
to the enforcement by Employer, by injunctive relief or otherwise of the
provisions of this Section 12. No failure or failures on the part of Employer to
enforce any violation by Employee of this Section 12 shall constitute a waiver
of Employer’s rights thereafter to enforce all of the terms, covenants,
provisions, and agreements herein contained.

13.
Non-Disparagement: Employee agrees and covenants that Employee shall not at any
time make, publish, or communicate to any person or entity or in any public
forum any defamatory, maliciously false, or disparaging remarks, comments, or
statements concerning Employer or its businesses, or any of its employees,
officers, or directors and its existing and prospective customers, and other
associated third parties, now or in the future. This Section 13 shall not
prohibit Employee from responding truthfully to any governmental investigation
or inquiry by a governmental entity or any other law, subpoena, court order or
other compulsory legal process.

14.
Option to Purchase Stock:

A.
Options: Employee was previously granted two options to purchase shares of
common stock of Origin Bancorp. The number of outstanding shares underlying each
option (as of the date indicated), the related exercise price per share, and the
expiration date applicable to each option are set forth in the table below. (The
number of outstanding shares and the related exercise price per share reflect
certain subsequent adjustments that have been applied in accordance with the
principles described in Section 14.C.)

 
Outstanding Shares
as of February 25, 2020
Exercise Price
Expiration Date
First Option
120,000


$8.25


Dec. 31, 2024
Second Option
50,000


$17.50


Dec. 31, 2030



B.
Exercise: All options reflected in the table above are fully vested as of the
date of this Agreement and may be exercised by Employee at any time before the
applicable expiration date of such option by written notice delivered to
Employer together with a cashier’s check for the respective purchase prices of
stock in respect of the options being exercised; alternatively, solely with
respect to the shares granted under the Second Option, the notice may direct
that Employer withhold from the common stock to be issued to Employee upon such
exercise, shares of common stock of Origin Bancorp issuable upon exercise of the
option with an aggregate fair market value equal in value to the full exercise
price as to which the option is being exercised (a “cashless exercise”).

C.
Adjustment: At any time, the remaining number of unexercised shares and related
exercise price per share of the Origin Bancorp’s common stock subject to the
options as described herein, are to be adjusted ratably to reflect changes to
the Origin Bancorp’s total issued and outstanding



10

--------------------------------------------------------------------------------




common stock caused by Origin Bancorp’s actions subsequent to the date of this
Agreement so that the resulting number of unexercised shares, calculated as a
percentage of total common shares issued and outstanding, and the related value
of the exercise price per share, are equivalent immediately following the change
as they were immediately prior to the change. Such events include, yet are not
limited to, stock dividends, stock splits, and issuances of additional classes
of common stock other than for cash, pursuant to a merger or pursuant to
exercise of other options.
15.
Notices: Any notice required or permitted to be given under this Agreement shall
be sufficient if in writing and shall be deemed given if delivered personally or
sent by commercial delivery service, or mailed by registered or certified mail
(return receipt requested), as follows:

Notice to Employer:
Origin Bancorp, Inc.
 
Attn: Board of Directors
 
1511 N. Trenton St.
 
Ruston, LA 71270
 
 
Notice to Employee:
Drake Mills
 
PO Box 2525
 
Ruston, LA 71273



16.
Regulatory Considerations: The parties recognize that the enforceability of
compensation agreements with banks are subject to some uncertainty and that
banks and their bank holding companies are subject to regulatory restrictions
that change from time to time. As a result, Employee may be prevented from
obtaining or enforcing any or all of Employee’s rights hereunder. If the payment
required to be made hereunder cannot be made because of such regulatory
restrictions or other prohibitions of law, lawful regulations or binding order
of a court, tribunal, or regulatory agency, then, (i) if and to the extent the
prohibitions are applicable to Origin Bank, and not Employer, Employer will make
the required payments; (ii) if and to the extent the prohibitions are applicable
to Employer and not Origin Bank, Origin Bank will make the required payments,
provided that any such payments are consistent with sections 23A and 23B of the
Federal Reserve Act; and (iii) if the prohibitions apply to both Origin Bank and
Employer, the maximum amount possible of required payments not prohibited will
be made by Origin Bank and/or Employer. Notwithstanding anything to the contrary
in this Agreement, nothing herein will require Origin Bank or Employer to
perform any obligation hereunder, including any payment obligation to Employee,
to the extent that such performance or payment is prohibited or limited by
applicable law or regulation, including but not limited to the restrictions on
golden parachute payments in section 18(k) of the Federal Deposit Insurance Act
and 12 C.F.R. part 359, as amended from time to time. The application of the
foregoing sentence this Section 16 will not constitute “Good Reason” under this
Agreement or constitute a breach of this Agreement. The parties acknowledge and
agree that it is the intent of this Agreement that it be enforced to the fullest
degree permitted by law and regulation.

17.
General:

A.
Entire Agreement: This Agreement as written and its terms, conditions and
provisions shall represent and constitute the entirety of the employment
agreement existing between the parties hereto and shall supersede any and all
other agreements, writings, conversations or representations, if any, made by
either party or their representatives, agents or employees at any time either
prior to or subsequent to the execution of this Agreement.

B.
Waivers: By an instrument in writing signed by both Employee and Employer,
Employee or Employer may waive compliance by the other party with any
specifically identified provision of this Agreement that such other party was or
is obligated to comply with or perform; provided,



11

--------------------------------------------------------------------------------




however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.  
C.
Amendment: No amendment or modification of this Agreement shall be deemed
effective unless or until executed in writing by the parties hereto with the
same formality attending execution of this Agreement, and signed by both
Employer and Employee.

D.
Severability: It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement, including under Section 12, or the
application thereof to any person, association, or entity or circumstances
shall, to any extent, be construed to be invalid or unenforceable in whole or in
part, then such term, provision, covenant, or remedy shall be construed in a
manner so as to permit its enforceability under the applicable law to the
fullest extent permitted by law. In any case, the remaining provisions of this
Agreement or the application thereof to any person, association, or entity or
circumstances other than those to which they have been held invalid or
unenforceable, shall remain in full force and effect.

E.
Construction: This Agreement shall be deemed drafted equally by both Employer
and Employee. The headings in this Agreement are only for convenience and are
not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Unless the
context clearly indicates to the contrary, (i) the plural includes the singular
and the singular includes the plural; (ii) “includes” and “including” are each
“without limitation”; (iii) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (vi) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

F.
Designated Beneficiary: In the event of Employee’s death or determination of
disability as provided for in Section 9(D) whereupon Employee could not legally
act on his/her own behalf, Employee’s designated beneficiary(s) shall be
entitled to receive any and all amounts or other benefits specified in this
Agreement, including any extensions thereto as documented in an addendum, as
would Employee had he been alive or of full capacity and make elections under
the terms of this Agreement in the same capacity as Employee for a period of no
more than ninety (90) calendar days following Employee’s date of death or
disability determination. Employee shall designate his beneficiary in writing to
Employer upon execution of this Agreement and may amend his designation at any
time and from time to time through written notice to Employer. Individuals
designated as beneficiaries by Employee must be of majority age at the date of
designation.

G.
Assignment: The performance of Employee’s obligations under this Agreement are
personal and non-inheritable obligations of Employee and shall not be assignable
to others.

H.
Remedies: No right, power or remedy conferred upon a party in this Agreement
shall be exclusive, and each such right, power and remedy shall be cumulative
and in addition to every other right, power, or remedy, whether conferred in
this Agreement or any other agreement, or now or hereafter available at law or
in equity or by statute or otherwise.



12

--------------------------------------------------------------------------------




18.
Withholding and Section 409A:

A.
Withholding: All compensation and benefits provided pursuant to this Agreement
shall be paid less all applicable tax withholdings and any other withholdings
required by law, as determined by Employer, or as authorized by Employee.

B.
Section 409A: The parties intend that the provisions of this Agreement comply
with or be exempt from Section 409A of the Code and the regulations thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for preventing taxes or
penalties under Section 409A. Notwithstanding the foregoing, nothing in this
Agreement shall be interpreted or construed to transfer any liability for any
tax (including a tax or penalty due as a result of a failure to comply with
Section 409A) from Employee to Employer or to any other individual or entity. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
also constitutes a “separation from service” within the meaning of Section 409A
and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “separation from service” or like
terms shall mean such a separation from service. Each installment payment under
this Agreement shall be considered a separate payment for purposes of Section
409A. If, upon separation from service, Employee is a “specified employee”
within the meaning of Section 409A, any payment under this Agreement that is
subject to Section 409A and would otherwise be paid within six (6) months after
Employee’s separation from service will instead be paid in the seventh (7th)
month following his separation from service (to the extent required by Section
409A(a)(2)(B)(i)).

19.
Governing Law: This Agreement having been executed and delivered in the State of
Louisiana will have its validity, interpretation, performance and enforcement
governed by the laws of said state.

20.
Employee Acknowledgment: In signing below, Employee acknowledges that prior to
accepting the terms and conditions set out in the Agreement (including its
attachments): (i) Employee has sought independent legal and financial advice on
the terms of this Agreement or waives his right to do so; (ii) Employee has read
the Agreement and understands the documents and its implications; and (iii)
Employee agrees to be bound by the terms and conditions of the Agreement and
perform the responsibilities and duties of the position in accordance with
Employer’s policies and procedures as implemented by Employer from time to time.

Thus done and signed at Ruston, Louisiana, on this 27th day of February, 2020.
 
Employer:
 
Employee
 
 
 
 
 
/s/ James G. D'Agostino
 
/s/ Drake Mills
 
Origin Bancorp, Inc.
 
Drake Mills
 
 
 
 
By:
James D’Agostino,
 
 
 
Director on behalf of
 
 
 
the Board of Directors of Origin Bancorp
 
 
 
 
 
 





13

--------------------------------------------------------------------------------






Exhibit A
The following are the parishes, counties, and municipalities in which Employer
is actively engaged in its business, as defined in Section 12 of the 2020
Restated Employment Agreement.
•
Bienville Parish, Louisiana

•
Claiborne Parish, Louisiana

•
Jackson Parish, Louisiana

•
Lincoln Parish, Louisiana

•
Morehouse Parish, Louisiana

•
Ouachita Parish, Louisiana

•
Union Parish, Louisiana

•
Hinds Country, Mississippi

•
Lafayette County, Mississippi

•
Madison County, Mississippi

•
Collin County, Texas

•
Dallas County, Texas

•
Harris County, Texas

•
Montgomery County, Texas

•
Tarrant County, Texas




